IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

SYLVESTER F. PLEASANT, JR.,

Petitioner,
Vv. Civil Action No. 3:19CV422
WARDEN D. W. CALL,

Respondent.

MEMORANDUM OPINION

Petitioner has submitted a motion asking for an extension of time in which to file a
motion under 28 U.S.C. § 2254. Federal Courts, however, lack jurisdiction to consider the
timeliness of a § 2254 petition until it is actually filed. Gregory v. Bassett, No. 3:07c¢v790, 2009
WL 455267, at *2 (E.D. Va. Feb. 23, 2009) (citations omitted); see United States v. White, 257
F. App’x 608, 609 (4th Cir. 2007) (holding that no case or controversy existed before § 2255
motion was actually filed (citing United States v. Leon, 203 F.3d 162, 164 (2d Cir. 2000))).
Because a § 2254 petition did not accompany Petitioner’s motion for an extension of time and
because the motion did not contain any cognizable claims for habeas relief, Petitioner’s motion
for an extension of time (ECF No. 1) will be DENIED. See Ramirez v. United States, 461 F.
Supp. 2d 439, 440-41 (E.D. Va. 2006) (citations omitted).

This action will be DISMISSED WITHOUT PREJUDICE.

The Clerk is DIRECTED to forward to Petitioner the form for filing a petition under 28
U.S.C. § 2254. Any § 2254 petition that Petitioner files must conform to the rules governing
such motions and be sworn to under the penalty of perjury. See Rules Governing § 2254

Proceedings for the U.S. District Courts, Rule 2(c). Petitioner also is advised that § 2254
petitions are subject to a one-year statute of limitations and a restriction against second or
successive petitions. See 28 U.S.C. §§ 2244(b)(3), (d).

An appeal may not be taken from the final order in a § 2254 proceeding unless a judge
issues a certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1). A COA will not issue
unless a prisoner makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C.
§ 2253(c)(2). This requirement is satisfied only when “reasonable jurists could debate whether
(or, for that matter, agree that) the petition should have been resolved in a different manner or
that the issues presented were ‘adequate to deserve encouragement to proceed further.’” Slack v.
McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 & n.4
(1983)). No law or evidence suggests that Petitioner is entitled to further consideration in this
matter. A certificate of appealability is will be DENIED.

An appropriate order will accompany this Memorandum Opinion.

/s/
M. Hannah Lauck
United States District Judge

Date: Jure \2, 20\4
Richmond, Virginia

SO ORDERED |

Is/
M. Hannah Lauck
United States District Judge

 

 

 

 
